ELLISON, J.
The plaintiffs are owners of property abutting on Springfield avenue in the city of Springfield. The avenue was paved under proceedings in the city council resulting in the letting of a contract for such paving to E. A. Barber, one of the defendants. These plaintiffs brought the present bill in equity to restrain the issuing of the bills and to cancel any, if already issued. A change of venue was taken to Dade county where, on trial, a decree was entered for the plaintiffs, declaring the bills to be void.
Springfield is a city of the third class. It is provided by section 5859, Laws 1901, p. 65, that when the *421council of cities of that class declare it proper to pave a street, it shall by resolution “declare such work or improvements necessary to be done,” and cause the resolution to be published. It is also provided (section 5858 of said act) that, before any contract for paving shall be let, an estimate of the cost thereof shall be made by the city engineer and reported to the council. It is also provided (section 5859 of said act) that there shall be public advertisement for bids for the work before the contract is let. It is this last provision we will apply to the present controversy.
It appears that the paving directed by the council, and which defendant Barber undertook to do-, was only a distance of a few blocks (stated to be less than two-thirds of a mile), that he was more than one year in doing it. It is, however, contended by him that no time Avas specified in the ordinance, nor in the contract, for the completion of the work. The plaintiffs do not admit this and make contention about the point in their brief. But admitting it to be true, that no time was specified, the bills must be declared to be void for the following reason: The city charter, as just stated, requires that there shall be a public advertisement for bids and, in this case, the city engineer made advertisement of the letting of this work, in which it was stated to bidders that the work was to be completed within ninety days. It is not conceivable, within the limits of reason, that the city can publicly invite contractors to bid upon public Avork with certain important and substantial limitations, receive the bids upon that basis, and then let the contract freed from such limitations. The opportunities for fraud, favoritism and unfair dealing are so easy that the courts have universally condemned the practice. [McQuiddy v. Brannock, 70 Mo. App. 535, 548; Galbreath v. Newton, 30 Mo. App. 380, 393; Wickwire v. Elkhart, 144 Ind. 305; People v. Board, 43 N. Y. 227.]
In this case, bids were asked on a basis of completing the work in ninety days and the defendant’s com*422petitors bid on such basis, yet, according to his contention, he obtained the contract without any limit as - to time save the reasonable time implied by the law, which he contends, in this case, in effect, was more them a year. The importance of. a time limit and its influence on bidders was pointed out in the cases just cited and we need not again go over the subject.
• There were several other reasons assigned in support of the decree of the trial court declaring the bills to be void which, considering what we have already said, it will not be necessary to discuss. But, in view of the extended argument made by defendant on the question of time; wherein he urged that he had a reasonable time in which to perform the work, and that he did perform it within such time; we will add that, in our opinion, the extraordinary length of time taken for the. •work agreed to be done was very far beyond what any one should consider to be reasonable. The excuses of bad weather stretching over the space taken in this case, and others, such as not getting the city roller, etc., are far too much strained to be allowed to be real. We consider the evidence on this head as fully justifying the decree. We consider that the evidence shows that in point of fact no such endeavor to perform the work was made as is stated by Judge Pox to be necessary in the case of Schibel v. Merrill, 185 Mo. 534.
The judgment is affirmed.
All concur.